Citation Nr: 0019687	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of a 10 percent evaluation for post 
traumatic stress disorder (PTSD).

2.  The propriety of a 10 percent evaluation for a scar on 
the left knee.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for bilateral frozen 
feet.

6.  Entitlement to service connection for a left leg 
disability.

7.  Entitlement to service connection for a left hip 
disability.

8.  Entitlement to service connection for a right ankle 
disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, 
bilateral frozen feet, a left hip disorder, a left leg 
disorder, and a right ankle disorder, and granted the 
veteran's claim of entitlement to service connection for 
PTSD, assigning a 10 percent evaluation thereto, and his 
claim for service connection for a scar on the left knee, 
assigning a noncompensable evaluation, both effective March 
13, 1996.  The veteran subsequently perfected appeals of 
these decisions.

The veteran's claims of entitlement to service connection for 
tinnitus, bilateral hearing loss, bilateral frozen feet, and 
PTSD, will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
has a current left leg disability.

2.  There is competent evidence of record that the veteran 
sustained injuries to his left hip and right ankle in 
service, and competent medical evidence of record relating 
the veteran's current left hip disorder and his right ankle 
disability to his injuries in service.

3.  The 1/4 centimeter by 1/4 centimeter scar on the left knee is 
not tender or unsightly.

4.  Competent medical evidence shows that the veteran's feet 
are cool to the touch as a residual of frozen feet.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
leg disability is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
bilateral frozen feet is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

3.  A left hip disability and his right ankle disability were 
incurred during wartime service.  38 U.S.C.A. §§ 1137, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

4.  The criteria for a compensable evaluation for a scar on 
the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  

a.  Left leg disability

In statements of record and testimony at hearings before the 
RO and the Board, the veteran has asserted that he has pain 
in his left leg, to include the knee, and that his left knee 
sometimes feels like it is "going out of place."  

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
left leg disorder is not well grounded.  Although the RO did 
not specifically state that it denied the veteran's claim on 
the basis that it was not well grounded, the Board concludes 
that deciding the claim on this basis herein is not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
By denying the claim on the merits, the RO accorded the claim 
a broader (not lesser) scope of review than it merited.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5107(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded. 

The only medical evidence of record which addresses the 
veteran's left leg complaints are a July 1997 VA general 
medical examination and a November 1997 private medical 
report.  The VA report notes that the veteran limps on his 
left leg, but found the leg to have normal strength, 
reflexes, pulses and hair growth.  Additionally, while the 
left knee had crepitus, there was no swelling, deformity, 
tenderness or laxity and had range of motion from zero to 135 
degrees without pain.  The left thigh was two centimeters 
smaller than the right thigh, but both calves were the same 
size and x-rays of the left knee showed no abnormality.  The 
examiner's findings noted a history of a left leg condition 
with normal findings physically and by x-ray.  The November 
1997 private medical report notes that he complains of pain 
in the left knee, but does not discuss any objective findings 
relating to the left leg.

None of the medical evidence of record identifies a current 
disability of the left leg.  While the veteran complains of 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, (1999).  
Moreover, to the extent that the veteran is trying to 
establish a current disability through his statements and 
testimony alone, despite the presumption of credibility for 
well-groundedness purposes, he is not competent to establish 
a diagnosis.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Espiritu v. Derwinski, 2 Vet. App. 492,  
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, absent competent evidence of a current left leg 
disability, the veteran's claim of entitlement to service 
connection therefor is denied.

b.  Bilateral frozen feet.

The veteran has asserted through statements and testimony 
that while in service during the Battle of Bulge he had 
frozen feet three or four times.  They would get numb, and 
his feet would be soaked in a solution and a powder was put 
on them.  His current complaints were that they get cold and 
numb easily but he does not have pins, needles or tingling.  

As with his left leg disability, the only medical discussion 
of his bilateral frozen feet occur in the July 1997 VA 
examination report and the November 1997 private medical 
evaluation.  The VA examiner noted a history of bilateral 
frozen feet with normal findings of pulsations and color with 
the exception of both feet being cool to the touch.  The 
private medical examiner noted that the veteran's bilateral 
frostbite problem in service could be contributing to his 
foot pain.  

The veteran's service medical records could not be obtained 
to substantiate his contentions; however, presuming his 
statements to be credible for well-grounded purposes, the 
Board finds that he is competent to state that he had 
numbness in his feet in service and that he was treated by 
soaking them in a solution.  Additionally, the medical 
evidence indicates that his feet are cool to the touch, and 
that his bilateral frozen feet could be contributing to his 
current foot problems.  Therefore, given the low threshold 
for establishing a well-grounded claim, the Board finds that 
this evidence creates a plausible claim of entitlement to 
service connection for bilateral frozen feet; to this extent 
only his claim is granted, and it will be addressed further 
in the remand portion of this decision.

c.  Left hip disorder and right ankle disorder.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the heightened duty to assist in this case, where 
the veteran's service medical records are not available, has 
been satisfied.  38 U.S.C.A. § 5107(a).

In hearing testimony and statements of record the veteran has 
stated that he injured his left hip when he was knocked off a 
tank as a result of bombing by the enemy, and that he injured 
his right ankle at this time or during another enemy attack 
when he was thrown against a wall.  He further asserts that 
he received the purple heart for this injury.  As noted 
earlier, the veteran's service medical records are not 
available.  However, the veteran is deemed credible, and 
further, his Form DD 214 confirms that he received the combat 
infantryman badge and the purple heart, and a record by the 
United States Army Office of the Surgeon General reporting 
information from service records notes that the veteran was 
treated during service for a left knee injury after falling 
off a tank.  

Based on this evidence, the Board finds that the veteran is a 
combat veteran, and that consequently, notwithstanding the 
fact that there is no official record of such incurrence, his 
lay testimony regarding injuring his left hip is acceptable 
proof of in-service incurrence of his injury, if consistent 
with the circumstances, conditions, or hardships of his 
service.  Since the record establishes that he fell off a 
tank in service due to an explosion, and he received the 
purple heart for injuries sustained in such an incident, the 
veteran's testimony concerning injuring his left hip and 
right ankle in a fall is consistent with his service and 
establishes injury to his left hip and right ankle in 
service.

With regard to medical evidence of a current disability of 
the left hip and its relationship to events in service, the 
Board notes that VA examination reports in August 1996 and 
July 1997 both note that the veteran has pain on motion in 
his hip but found x-rays to be normal.  The earlier 
examination report diagnosed the veteran with left hip pain.  
In the November 1997 private medical report the examiner 
noted good range of motion in the hip, with restriction of 
internal and external rotation and complaints of pain.  While 
the x-rays appeared normal, upon closer examination he noted 
a calcific deposit along the posterior aspect of the 
trochanter which could be due to old trauma.  No evidence of 
an intervening injury to the left hip is of record.

Although pain alone is not a disability for compensation 
purposes, the veteran's left hip pain has been attributed to 
a calcific deposit along the posterior aspect of the 
trochanter, thus providing an underlying condition as the 
basis for the pain, and establishing a compensable 
disability.  Additionally, this disability has been 
attributed to an old trauma, of which the record only reveals 
one, his fall from a tank in service.  Accordingly, the Board 
finds that the veteran's claim of entitlement to service 
connection for a left hip disability is granted.

Turning to medical evidence of a current right ankle 
disability and a nexus between this disability and his injury 
in service, the Board notes that at his July 1997 VA 
examination, the examiner noted that the veteran was tender 
laterally, with no crepitus, swelling, or deformity.  He had 
dorsiflexion of zero to 12 degrees with pain, and plantar 
flexion of zero to 44 degrees with pain.  X-ray evidence 
showed calcaneal spurs, with preservation of the ankle 
mortise, and no significant degenerative changes.  The 
examiner's diagnostic impression was a right ankle condition 
from previous cold or traumatic injury.  The November 1997 
private medical examination report also notes that the 
veteran has a spur on his right ankle resulting in increased 
strain at that joint, and he also laid out the possibility of 
a cold injury as a contributing factor.  No evidence of an 
intervening traumatic or cold injury to the right ankle is of 
record.

X-ray evidence documents a current disability of the right 
ankle causing pain on motion, and both the VA and private 
physicians have attributed this to either a cold injury or a 
previous injury, both of which have been identified as 
occurring in service based on the evidence of record.  
Consequently, as with the veteran's left hip disability, the 
Board finds that evidence sufficient to grant his claim of 
entitlement to service connection for a right ankle 
disability has been submitted.


ORDER

Entitlement to service connection for a left leg disability 
is denied.

The claim of entitlement to service connection for bilateral 
frozen feet is well grounded.  To this extent only, the 
appeal is granted.

Entitlement to service connection for a left hip disability 
and a right ankle disability is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss disability, tinnitus, and bilateral frozen feet, 
as well as his claim of entitlement to a rating greater than 
10 percent for his service-connected PTSD.

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
The Board accordingly finds that the VA has a duty to assist 
him in the development of his claims.  38 U.S.C.A. § 5107(a).  
This duty involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

With regard to the veteran's service connection claims, the 
Board notes that he has never been examined for bilateral 
hearing loss or tinnitus and its possible relationship to 
noise exposure from combat incidents in service.  
Additionally, the medical evidence of record, while 
sufficient to establish a well-grounded claim for bilateral 
frozen feet is not clear on what his current symptoms are, if 
any, and whether or not they are related to his frozen feet 
in service.

As for his PTSD claim, neither of the two VA psychiatric 
examiners had the opportunity to review the claims file prior 
to examining the veteran.  Moreover, in a recent decision, 
the United States Court of Appeals for Veterans Claims 
(Court) held that, where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, the propriety of separate, or 
"staged" ratings assigned for separate periods of time must 
be considered, based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Further, the veteran must be 
informed of the scope of the issue; the Court specifically 
found that framing the issue as "entitlement to an increased 
rating" did not sufficiently inform the veteran that the 
issue actually involved any or all of the retroactive period 
from the effective date of the grant of service connection 
(in this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should accord the veteran a 
cold injuries examination and an audio 
examination.  The veteran's claims folder 
is to be made available to the examiners 
for review prior to the examinations.  
The examiners should be specifically 
requested to provide opinions as to the 
approximate date of onset of any current 
bilateral hearing loss disability, 
tinnitus, or bilateral frozen feet 
symptoms and render an opinion as to 
whether any current bilateral hearing 
loss disability, tinnitus or bilateral 
frozen feet symptoms are etiologically 
related to the veteran's active service 
and/or his experiences therein.  
Additionally, the examiner evaluating the 
veteran's bilateral frozen feet should 
note all current symptoms of his 
bilateral frozen feet, if any.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

2.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a psychiatric examination, in order to 
ascertain the severity of his PTSD.  The 
RO should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder should be provided to the 
examiner prior to his or her evaluation 
of the veteran.  After reviewing the 
claims folder and examining the veteran, 
the examiner should, on the examination 
report, indicate an opinion as to the 
degree of industrial/occupational and 
social impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings for any part of the appeal period 
are appropriate for the veteran's 
service-connected PTSD.  If the decision 
as to any issue remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  Concerning the 
propriety of the rating assigned for the 
service-connected PTSD, the supplemental 
statement of the case should indicate 
that the potential for "staged" ratings 
has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



